—Order, Supreme Court, New York County (Stephen G. Crane, J.), entered January 13, 1993, which, inter alia, granted plaintiff’s motion pursuant to CPLR 3215 for an order directing entry of a default judgment for failure to answer the complaint and denied defendant’s cross-motion pursuant to CPLR 3012 (d) for an order extending its time to serve an answer and discovery demands, unanimously reversed, on the law and the facts and in the exercise of discretion, plaintiffs motion is denied and defendant’s cross-motion is granted on condition that it pay $1500 to plaintiff and serve its answer and any discovery demands *189all within 20 days of service upon it of a copy of this Court’s order, with costs payable to plaintiff. In the event defendant fails to comply with the foregoing conditions, order affirmed, with costs.
Although defendant’s excuse for its default is not the strongest, in light of the relatively short period of defendant’s delay in answering the complaint following the breakdown of negotiations it should, subject to the foregoing conditions, be afforded an opportunity to defend this action on the merits. Concur — Rosenberger, J. P., Wallach, Kupferman and Nardelli, JJ.